ON MOTION EOR REHEARING. ■
In headnote 8 of the opinion first rendered we ruled that that portion of paragraph 13 of the petition which stated that the forty-eight persons who offered to vote would have voted for the old board of councilmen if they had been permitted to vote was not demurrable on the ground that it stated a conclusion. On a reexamination of the record, it was discovered that plaintiff in error in the cross-bill did not assign error upon the overruling of the demurrer as to this matter. The ruling has therefore been stricken from the opinion as originally rendered, for the reason that this court should rule only on such assignments of error as are presented by the complaining party. The motion for a rehearing merely emphasizes and enlarges upon the contentions urged upon the original hearing, all of which were carefully considered by the court. We have again considered all of these questions, but find no sufficient reason for changing our opinion. We deem it unnecessary to add to what has heretofore been said thereon.